EXHIBIT REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this "Agreement") is made and entered into as of September 10, 2008, by and among SinoHub, Inc., a Delaware corporation (the "Company"), and the investors signatory hereto (each an "Investor" and collectively, the "Investors"). This Agreement is made in connection with the Securities Purchase Agreement, dated as of the date hereof among the Company and the Investors (the "Purchase Agreement"). The Company and the Investors hereby agree as follows: 1.
